


EXHIBIT 10.3    




TRIUMPH GROUP, INC.
2004 STOCK INCENTIVE PLAN
1.
Purpose of the Plan.

The purpose of this Plan is to encourage ownership in the Company by key
personnel whose long-term employment is considered essential to the Company's
continued progress and, thereby, encourage recipients to act in the shareowner's
interest and share in the Company's success.
2.
Definitions.

As used herein, the following definitions shall apply:
(a)
“Affiliate” means any entity that is directly or indirectly controlled by the
Company or any entity in which the Company has a significant ownership interest
as determined by the Committee.

(b)
“Award” means a Stock Award or Option granted in accordance with the terms of
the Plan.

(c)
“Awardee” means an Employee of the Company or any Affiliate who has been granted
an Award under the Plan.

(d)
“Award Agreement” means a Stock Award Agreement and/or Option Agreement, which
may be in written or electronic format, in such form and with such terms as may
be specified by the Committee, evidencing the terms and conditions of an
individual Award. Each Award Agreement is subject to the terms and conditions of
the Plan.

(e)
“Board” means the Board of Directors of the Company.

(f)
“Change in Control” means any of the following, unless the Committee provides
otherwise:

(i)
any merger or consolidation in which the Company shall not be the surviving
entity (or survives only as a subsidiary of another entity whose shareowners did
not own all or substantially all of the Common Stock in substantially the same
proportions as immediately prior to such transaction);

(ii)
the sale of all or substantially all of the Company's assets to any other person
or entity (other than a wholly-owned subsidiary);

(iii)
the acquisition of beneficial ownership of a controlling interest (including,
without limitation, power to vote) the outstanding shares of Common Stock by any
person or entity (including a “group” as defined by or under Section 13(d)(3) of
the Exchange Act);

(iv)
the dissolution or liquidation of the Company; or

(v)
a contested election of directors, as a result of which or in connection with
which the persons who were Directors before such election or their nominees
cease to constitute a majority of the Board.

(g)
“Code” means the Internal Revenue Code of 1986, as amended.

(h)
“Committee” means the Compensation Committee of the Board.

(i)
“Common Stock” means the common stock of the Company.

(j)
“Company” means Triumph Group, Inc., a Delaware corporation, or its successor.

(k)
“Employee” means a regular, active employee of the Company or any Affiliate.

(l)
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.





--------------------------------------------------------------------------------




(m)
“Fair Market Value” means, with respect to a Share, unless the Committee
determines otherwise, the closing price of a Share in New York Stock Exchange
Composite Transaction on the relevant date, or if no sale shall have made on
such exchange on that date, the closing price of a Share in New York Stock
Exchange Composite Transaction on the last preceding day on which there was a
sale.

(n)
“Grant Date” means the date as of which an Award is granted.

(o)
“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of section 422 of the Code and the regulations
promulgated thereunder.

(p)
“Nonstatutory Stock Option” means an Option that is not intended to qualify as
an Incentive Stock Option.

(q)
“Option” means a right granted under Section 8 to purchase a number of Shares at
such exercise price, at such times, and on such other terms and conditions as
are specified in the agreement or other documents evidencing the Award (the
“Option Agreement”). Both Options intended to qualify as Incentive Stock Options
and Nonstatutory Stock Options may be granted under the Plan.

(r)
“Participant” means the Awardee or any person (including any estate) to whom an
Award has been assigned or transferred as permitted hereunder.

(s)
“Plan” means Triumph Group, Inc. 2004 Stock Incentive Plan, as set forth herein
and as amended from time to time.

(t)
“Retirement” means retirement from active employment with the Company or a
Subsidiary pursuant to the relevant provisions of the applicable pension plan of
such entity or as otherwise determined by the Committee.

(u)
“Share” means a share of Common Stock, as adjusted, if applicable, in accordance
with Section 13 of the Plan.

(v)
“Stock Award” means an award or issuance of Shares made under Section 11 of the
Plan.

(w)
“Subsidiary” means any company (other than the Company) in an unbroken chain of
companies beginning with the Company, provided each company in the unbroken
chain (other than the Company) owns, at the time of determination, stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other companies in such chain.

(x)
“Termination of Employment” shall mean, with respect to any Employee, the
Employee's ceasing to be an Employee; provided, however, that for Incentive
Stock Option purposes, Termination of Employment will occur when the Awardee
ceases to be an employee (as determined in accordance with Section 3401(c) of
the Code and the regulations promulgated thereunder) of the Company or one of
its Subsidiaries. The Committee shall determine whether any corporate
transaction, such as a sale or spin-off of a division or business unit, or a
joint venture, shall be deemed to result in a Termination of Employment.

(y)
“Total and Permanent Disability” shall have the meaning set forth in Section
22(e)(3) of the Code.

(z)
“Total Shareholder Return” shall mean the increase in value of a company over a
period of time, plus dividends paid by such company during such period.

3.
Stock Subject to the Plan.

(a)
Aggregate Limits. Subject to Section 13, the aggregate number of Shares subject
to Awards granted under the Plan is 3,200,000 Shares (1,600,000 Shares prior to
the stock split, effective July 15, 2011 (the “Stock Split”)) provided, however,
that the aggregate number of Shares issued under the Plan as Stock Awards shall
not exceed 960,000 (480,000 Shares prior to the Stock Split). Shares subject to
Awards that are cancelled, expire or are forfeited shall be available for
re-grant





--------------------------------------------------------------------------------




under the Plan. Shares subject to the Plan may be either Shares reacquired by
the Company, including Shares purchased in the open market, or authorized but
unissued Shares.
(b)
Code Section 162(m) and 422 Limits. Subject to Section 13, the aggregate number
of Shares subject to Awards granted under this Plan during any calendar year to
any one Awardee shall not exceed 150,000 (75,000 Shares prior to the Stock
Split), except that in connection with his or her initial service, an Awardee
may be granted Awards covering up to an additional 100,000 Shares (50,000 Shares
prior to the Stock Split). Subject to Section 13, the aggregate number of Shares
that may be subject to all Incentive Stock Options granted under the Plan is
3,200,000 Shares (1,600,000 Shares prior to the Stock Split). Notwithstanding
anything to the contrary in the Plan, the limitations set forth in this Section
3(b) shall be subject to adjustment under Section 13(a) only to the extent that
such adjustment will not affect the status of any Award intended to qualify as
“performance based compensation” under Code section 162(m) or the ability to
grant or the qualification of Incentive Stock Options under the Plan.

4.
Administration of The Plan.



(a)
Procedure.

(i)
Administrator. The Plan shall be administered by the Committee.

(ii)
Section 162. To the extent that the Committee determines it to be desirable to
qualify Awards granted hereunder as “performance-based compensation” within the
meaning of section 162(m) of the Code, Awards to “covered employees” within the
meaning of section 162(m) of the Code or Employees that the Committee determines
may be “covered employees” in the future shall be made by a Committee of two or
more “outside directors” within the meaning of section 162(m) of the Code.

(iii)
Delegation of Authority for the Day-to-Day Administration of the Plan. Except to
the extent prohibited by applicable law (including applicable stock exchange
rules), the Committee may delegate to one or more individuals the day-to-day
administration of the Plan and any of the functions assigned to it in the Plan.
Such delegation may be revoked at any time.

(b)
Powers of the Committee. Subject to the other provisions of the Plan, the
Committee shall have the authority, in its discretion:

(i)
to select the Employees to whom Awards are to be granted hereunder;

(ii)
to determine the number of Shares to be covered by each Award granted hereunder;

(iii)
to determine the type of Award to be granted to the selected Employees;

(iv)
to approve forms of Award Agreements for use under the Plan;

(v)
to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder;

(vi)
to correct administrative errors;

(vii)
to construe and interpret the terms of the Plan and Awards granted under to the
Plan;

(viii)
to adopt rules and procedures relating to the operation and administration of
the Plan to accommodate the specific requirements of local laws and procedures;

(ix)
to prescribe, amend and rescind rules and regulations relating to the Plan;

(x)
to modify or amend each Award, including, but not limited to, the acceleration
of vesting and/or exercisability, provided, however, that any such amendment is
subject to Section 14 and may not impair any outstanding Award unless agreed to
in writing by the Participant;





--------------------------------------------------------------------------------




(xi)
to allow Participants to satisfy withholding tax amounts by electing (in such
form and under such conditions as the Committee may provide) to have the Company
withhold from the Shares to be issued upon exercise of a Nonstatutory Stock
Option or vesting of a Stock Award that number of Shares having a Fair Market
Value equal to the minimum amount required to be withheld;

(xii)
to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the Committee;

(xiii)
to impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any Shares issued as a result of or
under an Award, including without limitation: (A) restrictions under an insider
trading policy; and (B) restrictions as to the use of a specified brokerage firm
for such resales or other transfers; and

(xiv)
to make all other determinations deemed necessary or advisable for administering
the Plan and any Award granted hereunder

 
(c)
Effect of Committee's Decision. All decisions, determinations and
interpretations by the Committee regarding the Plan, any rules and regulations
under the Plan and the terms and conditions of any Award granted hereunder,
shall be final and binding on all Participants. The Committee shall consider
such factors as it deems relevant, in its sole and absolute discretion, to
making such decisions, determinations and interpretations including, without
limitation, the recommendations or advice of any officer or other employee of
the Company and such attorneys, consultants and accountants as it may select.

5.
Eligibility.

Awards may be granted only to Employees.
6.
Term of Plan.

The Plan shall become effective upon its approval by shareholders of the
Company. It shall continue in effect for a term of ten (10) years from the later
of the date the Plan or any amendment to add shares to the Plan is approved by
shareholders of the Company unless terminated earlier under Section 14.
7.
Term of Award.

The term of each Award shall be determined by the Committee and stated in the
Award Agreement. In the case of an Option, the term shall be no longer than ten
(10) years from the Grant Date.
8.
Options.

Each Option shall be evidenced by an Option Agreement, the terms and conditions
of which are consistent with the following:
(a)
Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be no less than 100% of the Fair Market
Value per Share on the Grant Date.

(b)
No Option Repricings. Other than in connection with a change in the Company's
capitalization (as described in Section 13(a)), the exercise price of an Option
may not be reduced without shareholder approval.

(c)
Vesting Period and Exercise Dates. Options granted under this Plan shall vest
and/or be exercisable at such time and in such installments during the period
prior to the expiration of the Option's term as determined by the Committee.

(d)
Form of Consideration. The Committee shall determine the acceptable form of
consideration for exercising an Option, including the method of payment, either
through the terms of the Option Agreement or at the time of exercise of an
Option. Acceptable forms of consideration may include:





--------------------------------------------------------------------------------




(i)
cash;

(ii)
check or wire transfer (denominated in U.S. Dollars);

(iii)
subject to any conditions or limitations established by the Committee, other
Shares which (A) in the case of Shares acquired upon the exercise of an Option,
have been owned by the Participant for more than six months on the date of
surrender and (B) have a Fair Market Value on the date of surrender equal to the
aggregate exercise price of the Shares as to which said Option shall be
exercised;

(iv)
consideration received by the Company under a broker-assisted sale and
remittance program acceptable to the Committee;

(v)
such other consideration and method of payment for the issuance of Shares to the
extent permitted by applicable law; or

(vi)
any combination of the foregoing methods of payment.

9.
Option Limitations/Terms.

(a)
Eligibility for Incentive Stock Options. Only employees (as determined in
accordance with section 3401(c) of the Code and the regulations promulgated
thereunder) of the Company or any of its Subsidiaries may be granted Incentive
Stock Options.

(b)
$100,000 Limitation for Incentive Stock Options. Notwithstanding the designation
“Incentive Stock Option” in an Option Agreement, if and to the extent that the
aggregate Fair Market Value of the Shares with respect to which Incentive Stock
Options are exercisable for the first time by the Awardee during any calendar
year (under all plans of the Company and any of its Subsidiaries) exceeds
$100,000, such Options shall be treated as Nonstatutory Stock Options. For
purposes of this Section 9(b), Incentive Stock Options shall be taken into
account in the order in which they were granted. The Fair Market Value of the
Shares shall be determined as of the Grant Date.

(c)
Effect of Termination of Employment on Options.

(i)
Generally. Unless otherwise provided in the Option Agreement, upon an Awardee's
Termination of Employment other than as a result of circumstances described in
Sections 9(c)(ii), (iii) and (iv) below, any outstanding Option granted to such
Awardee, whether vested or unvested, to the extent not theretofore exercised,
shall terminate 90 days after the date of the Awardee's Termination of
Employment.

(ii)
Disability or Retirement of Awardee. Unless otherwise provided in the Option
Agreement, upon an Awardee's Termination of Employment as a result of the
Awardee's disability (as determined by the Committee) or Retirement all
outstanding exercisable Options granted to such Awardee shall remain exercisable
until the expiration of the stated term of the Option. If the Participant does
not exercise such Option within the time specified, the Option (to the extent
not exercised) shall automatically terminate.

(iii)
Death of Awardee. Unless otherwise provided in the Option Agreement, upon an
Awardee's Termination of Employment as a result of the Awardee's death, all
outstanding exercisable Options granted to such Awardee shall remain exercisable
until the expiration of the stated term of the Option. If an Option is held by
the Awardee when he or she dies, the Option may be exercised by the beneficiary
designated by the Awardee, the executor or administrator of the Awardee's estate
or, if none, by the person(s) entitled to exercise the Option under the
Awardee's will or the laws of descent or distribution. If the Option is not so
exercised within the time specified, such Option (to the extent not exercised)
shall automatically terminate.

(iv)
Voluntary Severance Incentive Program. Upon an Awardee's Termination of
Employment as a result of participation in a voluntary severance incentive
program of the Company or a Subsidiary approved by the Board or a Committee,
unless provided otherwise pursuant to





--------------------------------------------------------------------------------




the terms of such voluntary severance incentive program, all outstanding Options
granted to the Awardee shall immediately become fully vested and shall remain
exercisable until the expiration of the stated term of the Option. If the
Participant does not exercise such Option within the time specified, the Option
(to the extent not exercised) shall automatically terminate.
(v)
Divestiture. If an Awardee will cease to be an Employee because of a divestiture
by the Company, prior to such Termination of Employment, the Committee may, in
its sole discretion, make some or all of the outstanding Options granted to the
Awardee become fully vested, and such Options shall remain exercisable until the
expiration of the stated term of the Option. The determination of whether a
divestiture will occur shall be made by the Committee in its sole discretion. If
the Participant does not exercise such Option within the time specified, the
Option (to the extent not exercised) shall automatically terminate.

(vi)
Work Force Restructuring or Similar Program. If an Awardee will cease to be an
Employee because of a work force restructuring or similar program, prior to such
Termination of Employment, the Committee may, in its sole discretion, make some
or all of the outstanding Options granted to the Awardee become fully vested and
such Options shall remain exercisable until the expiration of the stated term of
the Option. The determination of whether a work force restructuring will occur
shall be made by the Committee in its sole discretion. If the Participant does
not exercise such Option within the time specified, the Option (to the extent
not exercised) shall automatically terminate.

10.
Exercise of Option.

(a)
Any Option granted hereunder shall be exercisable according to the terms of the
Plan and at such times and under such conditions as determined by the Committee
and set forth in the Option Agreement

(b)
An Option shall be deemed exercised when the Company receives (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option; (ii) full payment for the Shares with
respect to which the related Option is exercised; and (iii) with respect to
Nonstatutory Stock Options, payment of all applicable withholding taxes

(c)
Shares issued upon exercise of an Option shall be issued in the name of the
Participant or, if requested by the Participant, in the name of the Participant
and his or her spouse. Unless provided otherwise by the Committee or pursuant to
this Plan, until the Shares are issued (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company),
no right to vote or receive dividends or any other rights as a shareowner shall
exist with respect to the Shares subject to an Option, notwithstanding the
exercise of the Option.

(d)
An Option may not be exercised for a fraction of a Share

11.
Stock Awards.

Each Stock Award shall be evidenced by a Stock Award Agreement, the terms and
conditions of which are consistent with the following:
(a)
Restrictions and Performance Criteria. Stock Awards shall vest at such time and
in such installments as determined by the Committee; provided, however, that in
the case of Stock Awards issued to corporate officers and Employees designated
as “Group Presidents,” the vesting of Stock Awards may be subject to the
attainment of performance goals, including attainment of certain levels of Total
Shareholder Return of the Company relative to Total Shareholder Return of a peer
group of companies.

(b)
Forfeiture. Unless otherwise provided in the Stock Award Agreement, upon the
Awardee's Termination of Employment (other than as provided below in Sections
11(d), (e) and (f)), the Shares subject to a Stock Award that have not become
vested pursuant to the Stock Award





--------------------------------------------------------------------------------




Agreement shall be forfeited. For clarity, termination of employment due to
death shall be covered by this paragraph.
(c)
Disability or Retirement of Awardee. Unless otherwise provided in the Stock
Award Agreement, if an Awardee's Termination of Employment is due to the
Awardee's disability or Retirement, all outstanding Stock Awards granted to such
Awardee shall continue to vest, provided the following conditions are met:

(i)
The Awardee shall not render services for any organization or engage directly or
indirectly in any business which, in the opinion of the Committee, competes
with, or is in conflict with the interest of, the Company. The Awardee shall be
free, however, to purchase as an investment or otherwise stock or other
securities of such organizations as long as they are listed upon a recognized
securities exchange or traded over-the-counter, or as long as such investment
does not represent a substantial investment in the opinion of the Committee or a
significant (greater than 3%) interest in the particular organization. For the
purposes of this subsection, a company (other than an Affiliate) which is
engaged in the business of producing, leasing or selling products or providing
services of the type now or at any time hereafter made or provided by the
Company or any of its Affiliates shall be deemed to compete with the Company;

(ii)
The Awardee shall not, without prior written authorization from the Company, use
in other than the business of the Company or any of its Affiliates, any
confidential information or material relating to the business of the Company or
its Affiliates, either during or after employment with the Company or any of its
Affiliates;

(iii)
The Awardee shall disclose promptly and assign to the Company or one of its
Affiliates, as appropriate, all right, title and interest in any invention or
idea, patentable or not, made or conceived by the Awardee during employment by
the Company or any of its Affiliates, relating in any manner to the actual or
anticipated business, research or development work of the Company or any of its
Affiliates and shall do anything reasonably necessary to enable the Company or
one of its Affiliates, as appropriate, to secure a patent where appropriate in
the United States and in foreign countries; and

(iv)
An Awardee retiring due to age shall render, as a consultant and not as an
Employee, such advisory or consultative services to the Company as shall be
reasonably requested in writing from time to time by the Committee, consistent
with the state of the retired Awardee's health and any employment or other
activities in which such Awardee may be engaged. For purposes of this Plan, the
Awardee shall not be required to devote a major portion of time to such services
and shall be entitled to reimbursement for any reasonable out-of-pocket expenses
incurred in connection with the performance of such services.

(d)
Voluntary Severance Incentive Program. Upon an Awardee's Termination of
Employment as a result of participation in a voluntary severance incentive
program of the Company or an Affiliate approved by the Committee, then unless
provided otherwise pursuant to the terms of such voluntary severance incentive
program, all outstanding Stock Awards granted to such Awardee shall immediately
vest and all forfeiture provisions shall lapse.

(e)
Divestiture. If an Awardee will cease to be an Employee because of a divestiture
by the Company, prior to such Termination of Employment, the Committee may, in
its sole discretion, accelerate the vesting of all or a portion of any
outstanding Stock Award granted to such Awardee and provide that all forfeiture
provisions with respect to such Stock Awards shall lapse. The determination of
whether a divestiture will occur shall be made by the Committee in its sole
discretion.

(f)
Work Force Restructuring or Similar Program. If an Awardee will cease to be an
Employee because of a work force restructuring, prior to such Termination of
Employment, the Committee may, in its sole discretion, accelerate the vesting of
all or a portion of any outstanding Stock Award granted to such Awardee and
provide that all forfeiture provisions with respect to such Stock Awards shall
lapse. The determination of whether a work force restructuring will occur and





--------------------------------------------------------------------------------




whether the Awardee ceases to be an Employee because of such work force
restructuring shall be made by the Committee in its sole discretion.
(g)
Rights as a Shareholder. The Participant shall have the rights equivalent to
those of a shareholder and shall be a shareholder only after Shares are issued
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company) to the Participant.

12.
Other Provisions Applicable to Awards.

(a)
Non-Transferability of Awards. Unless provided otherwise in an Award Agreement,
an Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by beneficiary designation, will or by the
laws of descent or distribution.

(b)
Certification. Prior to the payment of any compensation under an Award intended
to qualify as “performance-based compensation” under Section 162(m) of the Code,
the Committee shall certify the extent to which any performance criteria and any
other material terms under such Award have been satisfied (other than in cases
where such relate solely to the increase in the value of the Common Stock).

13.
Adjustments upon Changes in Capitalization, Dissolution, Merger or Asset Sale.

(a)
Changes in Capitalization. Subject to any required action by the shareholders of
the Company, (i) the number and kind of Shares covered by each outstanding
Award, (ii) the price per Share subject to each such outstanding Award and (iii)
the Share limitations set forth in Section 3, shall be proportionately adjusted
for any increase or decrease in the number or kind of issued shares resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the
Committee, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an Award.

(b)
Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Committee shall notify each Participant as soon
as practicable prior to the effective date of such proposed transaction. The
Committee in its discretion may provide for an Option to be fully vested and
exercisable until ten (10) days prior to such transaction. In addition, the
Committee may provide that any restrictions on any Award shall lapse prior to
the transaction, provided the proposed dissolution or liquidation takes place at
the time and in the manner contemplated. To the extent it has not been
previously exercised, an Award will terminate immediately prior to the
consummation of such proposed transaction.

(c)
Change in Control. In the event there is a Change in Control of the Company, as
determined by the Committee, the Committee may, in its discretion, (i) provide
for the assumption or substitution of, or adjustment to, each outstanding Award;
(ii) accelerate the vesting of Options and terminate any restrictions on Stock
Awards; and (iii) provide for the cancellation of Awards in exchange for a cash
payment to the Participant.

14.
Amendment and Termination of the Plan.

(a)
Amendment and Termination. The Committee may amend, alter or discontinue the
Plan or any Award Agreement, but any such amendment shall be subject to approval
of the shareowners of the Company in the manner and to the extent required by
applicable law (including applicable stock exchange requirements). In addition,
without limiting the foregoing, unless approved by the shareowners of the
Company, no such amendment shall be made that would:





--------------------------------------------------------------------------------




(i)
materially increase the maximum number of Shares for which Awards may be granted
under the Plan, other than an increase pursuant to Section 13;

(ii)
reduce the minimum exercise price for Options granted under the Plan;

(iii)
reduce the exercise price of outstanding Options; or

(iv)
change the class of persons eligible to receive Awards under the Plan.

(b)
Effect of Amendment or Termination. No amendment, suspension or termination of
the Plan shall impair the rights of any Award, unless mutually agreed otherwise
between the Participant and the Committee, which agreement must be in writing
and signed by the Participant and the Company. Termination of the Plan shall not
affect the Committee's ability to exercise the powers granted to it hereunder
with respect to Awards granted under the Plan prior to the date of such
termination.

(c)
Effect of the Plan on Other Arrangements. Neither the adoption of the Plan by
the Board or the Committee nor the submission of the Plan to the shareowners of
the Company for approval shall be construed as creating any limitations on the
power of the Board or the Committee to adopt such other incentive arrangements
as it or they may deem desirable, including without limitation, the granting of
restricted stock or stock options otherwise than under the Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.

15.
Designation of Beneficiary.

(a)
An Awardee may file a written designation of a beneficiary who is to receive the
Awardee's rights pursuant to Awardee's Award or the Awardee may include his or
her Awards in an omnibus beneficiary designation for all benefits under the
Plan. To the extent that Awardee has completed a designation of beneficiary,
such beneficiary designation shall remain in effect with respect to any Award
hereunder until changed by the Awardee to the extent enforceable under
applicable law.

(b)
Such designation of beneficiary may be changed by the Awardee at any time by
written notice in a form approved by the Committee. In the event of the death of
an Awardee and in the absence of a beneficiary validly designated under the Plan
who is living at the time of such Awardee's death, the Company shall allow the
executor or administrator of the estate of the Awardee to exercise the Award, or
if no such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its discretion, may allow the spouse or one of the
dependents or relatives of the Awardee to exercise the Award to the extent
permissible under Applicable Law.

16.
No Right to Awards or to Employment.

No person shall have any claim or right to be granted an Award and the grant of
any Award shall not be construed as giving an Awardee the right to continue in
the employ of the Company or its Affiliates. Further, the Company and its
Affiliates expressly reserve the right, at any time, to dismiss any Employee or
Awardee at any time without liability or any claim under the Plan, except as
provided herein or in any Award Agreement entered into hereunder.
17.
Legal Compliance.

Shares shall not be issued pursuant to the exercise of an Option or Stock Award
unless the exercise of such Option or Stock Award and the issuance and delivery
of such Shares shall comply with applicable laws and shall be further subject to
the approval of counsel for the Company with respect to such compliance.
18.
Inability to Obtain Authority.

To the extent the Company is unable to or the Committee deems it infeasible to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company's counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, the Company shall be relieved of any liability
with respect to the failure to issue or sell such Shares as to which such
requisite authority shall not have been obtained.




--------------------------------------------------------------------------------




19.
Reservation of Shares.

The Company, during the term of this Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.
20.
Notice.

Any written notice to the Company required by any provisions of this Plan shall
be addressed to the Secretary of the Company and shall be effective when
received.
21.
Governing Law; Interpretation of Plan and Awards.

(a)
This Plan and all determinations made and actions taken pursuant hereto shall be
governed by the substantive laws, but not the choice of law rules, of the state
of Delaware

(b)
In the event that any provision of the Plan or any Award granted under the Plan
is declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of the terms of the Plan and/or Award shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision

(c)
The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of the Plan, nor shall
they affect its meaning, construction or effect

(d)
The terms of the Plan and any Award shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns

(e)
All questions arising under the Plan or under any Award shall be decided by the
Committee in its total and absolute discretion

22.
Limitation on Liability.

The Company and any Affiliate which is in existence or hereafter comes into
existence shall not be liable to a Participant, an Employee, an Awardee or any
other persons as to:
(a)
The Non-Issuance of Shares. The non-issuance or sale of Shares as to which the
Company has been unable to obtain from any regulatory body having jurisdiction
the authority deemed by the Company's counsel to be necessary to the lawful
issuance and sale of any shares hereunder; and

(b)
Tax Consequences. Any tax consequence expected, but not realized, by any
Participant, Employee, Awardee or other person due to the receipt, exercise or
settlement of any Option or other Award granted hereunder.





